1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   JESUS SILVA RODRIGUEZ and             No. 2:16-cv-2523 WBS DMC
     RIGOBERTO ZEPEDA LOA,
13
                 Plaintiffs,
14                                         MEMORANDUM RE: JOINT MOTION
         v.                                FOR APPROVAL OF SETTLEMENT
15                                         AND ENTRY OF STIPULATED
     RCO REFORESTING, INC. and             JUDGMENT
16   ROBERTO OCHOA,

17               Defendants.

18

19                               ----oo0oo----

20            Plaintiffs Jesus Rodriguez and Rigoberto Loa brought
21   this action against defendants RCO Reforesting, Inc. (“RCO”) and
22   Roberto Ochoa, asserting various wage and hour and employment law
23
     claims under federal and state law.     (Second Am. Compl. (“SAC”)
24
     (Docket No. 39).)    Before the court is the parties’ Joint Motion
25
     for Approval of Settlement and Entry of Stipulated Judgment.
26
     (Docket No. 86.)
27

28
                                       1
1    I.     Factual and Procedural Background

2               Defendants employed plaintiffs as temporary forestry

3    workers pursuant to the H-2B visa program.      (SAC ¶ 1.)

4    Plaintiffs allege that defendants had a policy of not paying

5    plaintiffs for overtime work and not reimbursing plaintiffs for

6    their travel and visa costs, which reduced their pay to below

7    minimum wage.    (Id. ¶¶ 1, 23–26, 60.)    Plaintiffs further allege

8    that defendants failed to provide plaintiffs with legally

9    mandated meal and rest periods, itemized wage statements, and

10   reimbursements for necessary protective gear.      (Id. ¶¶ 1, 16, 27,

11   29, 73–76, 141.)    These practices allegedly violate the Fair

12   Labor Standards Act (“FLSA”), 29 U.S.C. § 216 et seq., the

13   Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”),

14   29 U.S.C. § 1801 et seq., and various provisions of California

15   law.

16              Plaintiff filed their original complaint on October 22,

17   2016.   (Compl. (Docket No. 1).)    After the court granted

18   Rodriguez’s motion to amend his complaint to add Loa (Docket No.

19   22), plaintiffs filed their first amended complaint on April 17,

20   2017.   (First Am. Compl. (Docket No. 24).)    Shortly thereafter,
21   plaintiff filed a motion to conditionally certify a FLSA

22   collective action and provide notice to potential opt-in

23   plaintiffs.     (Docket No. 33.)   After the court denied plaintiffs’

24   initial motion without prejudice (Docket No. 31), plaintiffs

25   filed another motion to certify a FLSA collective action (Docket

26   No. 33) and the court granted that subsequent motion (Docket No.
27   42).    The court ordered defendants to produce the contact

28   information of all potential class members, approved an opt-in
                                         2
1    period of six months, and authorized notice to all prospective

2    class members.1      (Docket No. 45.)   By this time, plaintiffs,

3    pursuant to a joint stipulation, filed their second amended

4    complaint, adding a cause of action under the Private Attorneys

5    General Act (“PAGA”) of 2004, California Labor Code § 2698, et

6    seq.       Since then, both parties engaged in discovery and agreed to

7    mediate their dispute before a magistrate judge of this court.

8    The parties took part in six different settlement conferences,

9    ultimately reaching a settlement on November 13, 2018.         (Docket

10   Nos. 84 & 85.)

11                 The settlement agreement provides that judgment shall

12   be entered in favor of plaintiffs and against defendants in the

13   amount of $500,000.      ([Proposed] Stipulated J. and Order

14   (“Agreement”), Statement by the Parties ¶ J (Docket No. 91).)

15   The judgment would be allocated in the following manner:

16   $24,553.25 payable to plaintiff Rodriguez to settle his

17   individual claims; $84,816.50 payable to plaintiff Loa to settle

18   his individual claims; $313,943.27 representing underpaid wages

19   payable to absent aggrieved employees; $36,056.73 representing

20   penalties pursuant to the PAGA, $27,042.40 of which payable to
21   the California Labor Workforce Development Agency (“LWDA”) and

22   $9,014.33 of which payable to the absent aggrieved employees; and

23   $40,630.25 representing attorneys’ fees and costs payable to

24   plaintiffs’ counsel.       (Id.)   Defendants would pay $20,000 within

25

26
            1  Plaintiffs maintain that “no workers other than
     plaintiffs have opted into the action.” (Decl. of Cynthia L.
27   Rice (“Rice Settlement Decl.”) ¶ 4 (Docket No. 86-3).)
     Therefore, other employees retain the right to bring their own
28   FLSA claims if they so choose. See 29 U.S.C. § 216(b).
                                     3
1    180 days after approval of the settlement and $500 per month

2    commencing no later than ten days after approval of the

3    settlement.   (Id. ¶ K.)   If defendants fail to make three or more

4    payments or have significant improvement in their financial

5    situation, the monetary amount of the judgment increases at most

6    to $1,000,000.   (See id.)   As part of the settlement, the parties

7    propose a distribution plan whereby plaintiffs’ counsel would

8    provide notice and distribute payments to the absent aggrieved

9    employees, including those located in Mexico.    (Agreement,

10   Judgment and Order Section B ¶ 4; Distribution Plan (Docket No.

11   91-1).)

12             The proposed stipulated judgment also includes

13   injunctive relief.   Defendants and their agents would be

14   permanently enjoined and restrained from violating the FLSA, the

15   AWPA, and any applicable California labor law or regulation.

16   (Agreement, Judgment and Order Section A.)   Defendants would be

17   required to pay their employees for all compensable time worked,

18   comply with relevant overtime pay requirements, cover the cost of

19   business expenses, provide employees with meal and rest breaks,

20   maintain appropriate records of their employees’ wages, pay for
21   their employees’ visa expenses and travel costs, provide adequate

22   water and sanitation, and agree not to request or demand any

23   person pay back money due under the judgment.   (Agreement,

24   Judgment and Order Section A ¶¶ 1–8.)    The injunctive relief

25   would cover all H-2B workers employed by defendants for the

26   performance of forestry and reforesting services.
27

28
                                       4
1    II.   Discussion

2          A.   FLSA Settlement

3               “Although the Ninth Circuit has not established a

4    standard for district courts to follow when evaluating an FLSA

5    settlement, California district courts frequently apply the

6    standard established by the Eleventh Circuit in Lynn’s Food

7    Stores, Inc. v. U.S. By and Through U.S. Dep’t of Labor, 679 F.2d

8    1350, 1352 (11th Cir. 1982).”     Thompson v. Costco Wholesale

9    Corp., No. 14-cv-2778 CAB WVG, 2017 WL 697895, at *6 (S.D. Cal.

10   Feb. 22, 2017).    Under this standard, plaintiffs may settle and

11   release their claims against their employer or putative employer

12   if the parties obtain court approval of the proposed settlement

13   and if the settlement constitutes “a fair and reasonable

14   resolution of a bona fide dispute over FLSA provisions.”     29

15   U.S.C. § 216(b); Lynn’s Food Stores, 679 F.2d at 1355.     Court

16   approval is necessary to ensure an employee does not waive

17   statutory rights due to an employer overreaching in a non-

18   adversarial context.   Lynn’s Food Stores, 679 F.2d at 1354.

19              “A bona fide dispute exists when there are legitimate

20   questions about the existence and extent of Defendant’s FLSA
21   liability.”   Seguin v. County of Tulare, No. 16-cv-1262 DAD SAB,

22   2018 WL 1919823, at *2 (E.D. Cal. Apr. 24, 2018).     Here, although

23   the parties have reached a settlement, significant disagreement

24   remains.   For instance, the parties dispute whether defendants’

25   employees regularly worked more than 40 hours per week, resulting

26   in minimum wage and overtime violations.     (See Mem. in Supp. of
27   Joint Mot. for Approval of Settlement and Entry of Stipulated J.

28   at 7 (Docket No. 86-2).)     Even though defendants do not deny
                                        5
1    liability under the FLSA outright, disagreements regarding the

2    scope of liability are sufficient to create a bona fide dispute.

3    See Seguin, 2018 WL 1919823, at *2–3 (finding the same).

4                This court uses a “totality of circumstances approach

5    that emphasizes the context of the case and the unique importance

6    of the substantive labor rights involved” to determine whether a

7    settlement under the FLSA is fair and reasonable.        See Guinn v.

8    Sugar Transp. of the Nw., Inc., No. 2:16-CV-00325 WBS EFB, 2018

9    WL 5793432, at *2 (E.D. Cal. Nov. 2, 2018) (quoting Selk v.

10   Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1173 (S.D.

11   Cal. 2016)).    A settlement that reflects “a fair and reasonable

12   compromise of issues that are actually in dispute may be approved

13   to promote the efficiency of encouraging settlement of

14   litigation.”    Wagner v. Cty. of Inyo, No. 1:17-CV-00969 DAD JLT,

15   2018 WL 3203116, at *3 (E.D. Cal. June 28, 2018) (citations

16   omitted).   The court finds that this settlement is fair and

17   reasonable for multiple reasons.

18               First, the settlement reflects an actual compromise.

19   Even though the total settlement amount is greater than the total

20   possibly recovery under the FLSA, the settlement also resolves
21   plaintiffs’ claims under California law.      Moreover, the

22   settlement significantly extends the payout period to accommodate

23   defendants’ financial condition.       (See Rice Settlement Decl. ¶

24   11.)   Plaintiffs might not be able to recover otherwise because

25   defendants have indicated an intention to file for bankruptcy

26   absent these specific payment terms.       (Id.)   The court also gives
27   considerable weight to plaintiffs’ counsel’s conclusion that

28   “this settlement is reasonable and represents the best chance we
                                        6
1    have of recovering money” (id.) given her involvement with the

2    litigation and extensive experience with similar cases.     See

3    Guinn, 2018 WL 5793432, at *2 (giving counsel the same

4    deference).    Finally, the settlement helps plaintiffs avoid the

5    uncertainty of recovery at trial, further indicating that it is a

6    legitimate compromise.    See Selk, 159 F. Supp. 3d at 1175.

7                Second, parties entered into this agreement after

8    conducting discovery and adequately investigating the claims.

9    (See Decl. of Benjamin R. Botts (“Botts Decl.”) ¶ 3 (Docket No.

10   86-11).)    Plaintiffs’ counsel maintains that they took three

11   depositions and were preparing to file a motion for partial

12   summary judgment.    (See Mem. in Supp. of Joint Mot. for Approval

13   of Settlement and Entry of Stipulated J. at 8.)    Settlements that

14   take place after counsel is given the opportunity to review

15   documents, investigate, and estimate the value of the claims are

16   typically considered fair and reasonable.     See Ontiveros v.

17   Zamora, 303 F.R.D. 356, 371 (E.D. Cal. 2014) (Shubb, J.).

18               Third, and finally, the parties reached the settlement

19   through arm’s length negotiations, facilitated by an impartial

20   mediator.   There is a low probability of fraud or collusion
21   because a magistrate judge of this court oversaw six different

22   settlement conferences between the parties.    See Beidleman v.

23   City of Modesto, No. 1:16-CV-01100 DAD SKO, 2018 WL 1305713, at

24   *5 (E.D. Cal. Mar. 13, 2018) (reaching a similar conclusion).

25   These conferences also indicate that the parties carefully

26   investigated their claims by considering a neutral opinion in
27   evaluating the strength of their arguments.    See Ontiveros, 303

28   F.R.D. at 371.
                                       7
1                   Given these findings, the court concludes that the

2    settlement reached is a fair and reasonable resolution of bona

3    fide disputes.       Accordingly, the court approves of the parties’

4    settlement of plaintiffs’ FLSA claims.

5           B.     PAGA Settlement

6                  “[A] PAGA action is a statutory action in which the

7    penalties available are measured by the number of Labor Code

8    violations committed by the employer.”        Sakkab v. Luxottica

9    Retail N. Am., Inc., 803 F.3d 425, 435 (9th Cir. 2015).         The

10   employees bringing the action do so as agents or proxies of the

11   state’s labor law enforcement agencies.        Id.   Any agreement to

12   waive PAGA claims is an agreement to limit the penalties

13   plaintiff-employees may recover on behalf of the state.2        Id. at

14   436.       Because a settlement of PAGA claims settles claims that

15   could otherwise be brought by the state, the trial court must

16   “review and approve” any settlement of PAGA claims.         Cal. Lab.

17   Code § 2699(l)(2).

18                 Before the trial court can review and approve of any

19   settlement of PAGA claims, “[t]he proposed settlement shall be

20   submitted to the [LWDA] at the same time that it is submitted to
21   the court.”       Id.   Consistent with this court’s order on December

22   21, 2018 (Docket No. 87), the parties transmitted a copy of their

23
            2  While plaintiff-employees may obtain penalties for
24   violations committed against absent employees, there is no need
     to protect the absent employees’ due process rights when settling
25   PAGA claims because the PAGA does not give absent employees any
26   substantive right to bring their own claims. See id. at 435–36.
     This is the case even though a PAGA action “binds all those,
27   including nonparty aggrieved employees, who would be bound by a
     judgment in an action brought by the government.” Arias v.
28   Superior Court, 46 Cal. 4th 969, 986 (2009).
                                     8
1    Joint Motion for Approval of Settlement and Entry of Stipulated

2    Judgment to the LWDA (Decl. of Cynthia L. Rice ¶ 2 (Docket No.

3    89)).3    The trial court, in reviewing the award of civil

4    penalties under the PAGA, may exercise its discretion to lower

5    the amount of penalties awarded if “to do otherwise would result

6    in an award that is unjust, arbitrary and oppressive, or

7    confiscatory.”    Cal. Lab. Code § 2699(e)(2).   Because state law

8    enforcement agencies are the real parties in interest, the

9    court’s task is to ensure that the state’s interest in enforcing

10   the law is upheld.    Sakkab, 803 F.3d at 435.

11               Other than the provisions previously discussed, “[the]

12   PAGA does not establish a standard for evaluating PAGA

13   settlements.”    See Smith v. H.F.D. No. 55, Inc., No. 2:15-CV-

14   01293 KJM KJN, 2018 WL 1899912, at *2 (E.D. Cal. Apr. 20, 2018).

15   The LWDA itself has stated that it is not aware of any existing

16   case law definitively establishing a standard to review PAGA

17   settlements.     Id. (citing Ramirez v. Benito Valley Farms, LLC,

18   No. 16–CV–04708–LHK, 2017 WL 3670794, at *3 (N.D. Cal. Aug. 25,

19   2017)).    At least a few district courts have applied the factors

20   in Hanlon v. Chrysler Corporation, 150 F.3d 1011, 1026 (9th Cir.
21   1998), to evaluate a PAGA settlement.    See, e.g., Smith, 2018 WL

22   1899912, at *2; Ramirez, 2017 WL 3670794, at *3; O’Connor v. Uber

23   Techs., 201 F. Supp. 3d. 1110, 1134 (N.D. Cal. 2016).     The Hanlon

24   factors, which are traditionally used to evaluate class action

25   settlements, include (1) the strength of plaintiffs’ case; (2)

26   the risk, expense, complexity, and likely duration of further
27
          3    There is no submission from the LWDA on the court’s
28   docket reflecting a position on this settlement.
                                     9
1    litigation; (3) the risk of maintaining class action status

2    throughout the trial; (4) the amount offered in settlement; (5)

3    the extent of discovery completed; (6) the expertise and views of

4    counsel; (7) the presence of government participation; and (8)

5    the reaction of class members to the proposed settlement.     See

6    Hanlon, 150 F.3d at 1026.   “Many of these factors are not unique

7    to class action lawsuits and bear on whether a settlement is fair

8    and has been reached through an adequate adversarial process.”

9    Ramirez, 2017 WL 3670794, at *3.     Thus, the court finds these

10   factors useful in evaluating a settlement of PAGA claims.     The

11   third, seventh, and eighth factors, however, are not relevant to

12   this settlement because it is not a class action and the LWDA has

13   not participated.   In addition to analyzing the settlement under

14   the five remaining Hanlon factors, the court must determine

15   whether the settlement would be unjust, arbitrary and oppressive,

16   or confiscatory” with respect to defendant, Cal. Lab. Code §

17   2699(e)(2), and whether “the settlement provisions are at least

18   as effective as the protections or remedies provided by state and

19   federal law or regulation for the alleged violation,” Cal. Lab.

20   Code § 2699.3(b)(4).
21            First, there is no indication that the settlement would

22   be unjust, arbitrary and oppressive, or confiscatory as to

23   defendants.   Throughout the negotiations and in the resulting

24   settlement, the parties took into consideration defendants’ weak

25   financial condition and ensured that the payment terms were

26   structured so that defendants would not have to file for
27   bankruptcy.   Plaintiffs’ counsel, who has reviewed defendants’

28   financial records, reveals that defendants owe several hundred
                                     10
1    thousand dollars in federal and state taxes and penalties,

2    defendants’ real property is subject to tax liens, and private

3    parties have obtained judgments against defendants of more than

4    $500,000.    (See Rice Settlement Decl. ¶ 11.)    To accommodate

5    these circumstances, the parties have substantially delayed full

6    payment.    (See id.)    Where plaintiffs have undertaken such steps

7    to account for defendants’ financial situation and avoid the

8    further expense of litigation, the court concludes that a

9    settlement would not be unjust, arbitrary and oppressive, or

10   confiscatory.     See Ramirez, 2017 WL 3670794, at *4 (reaching a

11   similar conclusion).

12               Second, “the strength of plaintiff’s case” factor also

13   favors approval of the settlement.      Because the parties reached a

14   settlement prior to an order on the merits, this court has not

15   yet evaluated the merits of the settling plaintiffs’ case.         Now

16   the court believes that plaintiffs have colorable claims on the

17   merits.    While defendants dispute the scope of their liability,

18   they admit that they did not compensate many of its workers for

19   transportation time in violation of California law.     (See Rice

20   Settlement Decl. ¶ 7.)      Further, plaintiffs’ counsel has
21   undertaken significant efforts to investigate plaintiffs’ claims

22   and estimate the total liability for defendants’ PAGA violations.

23   (See id. ¶ 9.)

24               Third, “the risk, expense, complexity, and likely

25   duration of further litigation” factor strongly favors approval

26   of the settlement.      The parties reached this settlement early in
27   the litigation.    Further litigation would necessitate further

28   expenses and costs for both parties.     Given defendants’ weak
                                        11
1    financial condition, continuing litigation would reduce the

2    amount available for settlement and jeopardize defendants’

3    ability to satisfy final judgment.    Where a settlement “provides

4    timely, certain, and meaningful recovery” and ensures that there

5    are resources available for monetary recovery and injunctive

6    relief, it ought to be favored.     Ramirez, 2017 WL 3670794, at *5.

7               Fourth, the settlement allocates $350,000 of the gross

8    amount as the PAGA allocation.    Of the $350,000, $313,943.17 is

9    directed payable to other aggrieved employees for underpaid

10   wages.4   See Cal. Lab. Code § 558(a)(3) (requiring that wages

11   recovered for an underpaid employee be paid to that employee);

12   see also Cal. Lab. Code § 1197.1(a)(3) (requiring that wages

13   recovered for an employee paid less than the minimum wage be paid

14   to that employee).   The other $36,056.73 will be collected as

15   civil penalties with 75% payable to the LWDA and 25% payable to

16   the aggrieved employees.    See Cal. Lab. Code § 2699(i) (“[C]ivil

17   penalties recovered by aggrieved employees shall be distributed

18   as follows:  75 percent to the Labor and Workforce Development

19   Agency . . . and 25 percent to the aggrieved employees.”).

20   Plaintiffs’ counsel estimates the total potential liability for
21   underpaid wages and civil penalties at $5.6 million.     (See Rice

22   Settlement Decl. ¶ 9.)     Even though the settlement requires

23

24        4    The parties’ proposed distribution scheme provides
     appropriate notice to the other aggrieved employees of their pro
25   rata share of the settlement and fairly allocates distribution of
26   any potential unclaimed amounts. Accordingly, the court approves
     of the distribution plan. See also Rincon v. W. Coast Tomato
27   Growers, LLC, No. 13-CV-2473-JLS (KSC), 2018 WL 828104, at *2–4
     (S.D. Cal. Feb. 12, 2018) (approving of a similar distribution
28   plan).
                                     12
1    defendants to pay only little more than 6% of the estimated value

2    of plaintiffs’ PAGA claims, this amount is still significant and

3    represents plaintiffs’ best chance at any recovery.    Further, the

4    addition of injunctive relief ensures that defendants comply with

5    relevant law going forward.    Accordingly, “the amount offered in

6    settlement” factor favors approval.5

7                Fifth, regarding the extent of discovery completed and

8    the stage of the proceedings, this lawsuit settled relatively

9    early in the process.    As mentioned previously, however,

10   plaintiffs’ counsel conducted an extensive review of the

11   evidence, took three depositions, and was preparing to file a

12   motion for summary judgment.   (See Mem. in Supp. of Joint Mot.

13   for Approval of Settlement and Entry of Stipulated J. at 8.)

14   Both sides also took part in extensive settlement discussions

15   before a magistrate judge, thereby developing a good sense of the

16   risks and benefits of continuing litigation.    See Ontiveros, 303

17   F.R.D. at 371.    Accordingly, this factor also weighs in favor of

18   approval.

19               Sixth, with respect to the experience and views of

20   counsel, plaintiffs’ counsel has significant experience with PAGA
21   actions.    Specifically, Ms. Rice maintains that she has “over 30

22   years of experience as a labor and employment rights litigator”

23

24        5    To the extent the settlement increases the total
     judgment based on missed payments or an improvement in
25   defendants’ financial circumstances, the court finds that such a
26   modification is reasonable given that the ceiling of $1,000,000
     still falls far short of the total estimated value of plaintiffs’
27   PAGA claims. Moreover, the court retains jurisdiction of this
     action to ensure compliance and can always modify this order
28   given changed circumstances.
                                     13
1    and “regularly provide[s] training on the use of PAGA to obtain

2    workforce wide relief.”     (See Rice Settlement Decl. ¶ 14.)    Thus,

3    counsel’s conclusion that this settlement is plaintiffs’ best

4    chance at recovery is given considerable weight.     Accordingly,

5    this factor weighs in favor of approval.

6             Seventh, and finally, this settlement is “at least as

7    effective as the protections or remedies provided by state and

8    federal law or regulation for the alleged violation.”     See Cal.

9    Lab. Code § 2699.3(b)(4).    As mentioned previously, this

10   settlement provides for significant injunctive relief.    The

11   injunctive relief mandates that defendants comply with relevant

12   law related to compensable time, overtime pay, business expenses,

13   meal and rest breaks, recordkeeping, visa and travel costs, water

14   and sanitation, and kickbacks.    The injunctive relief effectuates

15   one of PAGA’s main purposes by providing a mechanism for

16   enforcing employees’ rights under state and federal law.     By

17   combining monetary and injunctive relief, the settlement ensures

18   that employees are compensated for past harms and that the

19   employers are deterred from committing future violations.       The

20   court, therefore, finds that the settlement satisfies this
21   provision of the California Labor Code.

22            Accordingly, because every relevant factor favors final

23   approval of the settlement, the court approves of the parties’

24   settlement of plaintiffs’ PAGA claims.

25       C.   Attorneys’ Fees

26            Both FLSA and PAGA provide for the recovery of
27   attorneys’ fees and costs in any successful action.     See 29

28   U.S.C. § 216(b) (“The court in such action shall, in addition to
                                       14
1    any judgment awarded to the plaintiff or plaintiffs, allow a

2    reasonable attorney’s fee to be paid by the defendant, and costs

3    of the action.”); Cal. Lab. Code § 2699(g)(1) (“Any employee who

4    prevails in any action shall be entitled to an award of

5    reasonable attorney’s fees and costs.”).    Neither statute,

6    however, provides a standard for evaluating attorneys’ fees

7    related to a settlement.   Nevertheless, attorneys’ fees under

8    both statutes are typically calculated using the lodestar method.

9    See Kerzich v. Cty. of Tuolumne, 335 F. Supp. 3d 1179, 1185 (E.D.

10   Cal. 2018) (Drozd, J.) (FLSA); Ramirez, 2017 WL 3670794, at *6

11   (PAGA).   “The lodestar figure is calculated by multiplying the

12   number of hours the prevailing party reasonably expended on the

13   litigation (as supported by adequate documentation) by a

14   reasonable hourly rate for the region and for the experience of

15   the lawyer.”   In re Bluetooth Headset Prod. Liab. Litig., 654

16   F.3d 935, 941 (9th Cir. 2011) (citing Staton v. Boeing Co., 327

17   F.3d 938, 965 (9th Cir. 2003)).    “Lodestar amounts are presumed

18   to be reasonable” and parties may of course “agree to a []

19   reduction in attorneys’ fees in settlement of a claim.”    Kerzich,

20   335 F. Supp. 3d at 1186 (citations omitted).
21             Using the lodestar method, plaintiffs report a total

22   amount of $344,907.50 for the work of four attorneys.   (See Rice

23   Settlement Decl. ¶ 13 ($66,557.50 for her own work at a rate of

24   $650 per hour); Decl. of Laura Clauson Ferree ¶¶ 5–6 ($155,650

25   for her own work at a rate of $550 per hour and $59,700 for the

26   work of Javier Castro at a rate of $300 per hour) (Docket No. 86-
27   10); Botts Decl. ¶ 4 ($63,000 for his own work at a rate of $450

28   per hour).)    The proposed settlement provides for recovery of
                                       15
1    attorneys’ fees and costs only in the amount of $40,630.25, a

2    little over 8% of the total settlement award and a little under

3    12% of counsel’s estimated total lodestar.   Given that the

4    attorneys’ fees award is substantially less than what would they

5    could recover under their estimated lodestar6 and does not

6    represent a substantial portion of the overall settlement, the

7    court finds the requested fees to be reasonable.

8              Accordingly, the court approves of plaintiffs’ request

9    for attorneys’ fees.

10             Concurrent with the filing of this memorandum, the

11   court will sign and enter the stipulated judgment (Docket No. 91)

12   with minor modifications.

13             IT IS SO ORDERED.

14   Dated:   January 24, 2019

15

16

17

18

19

20
21

22

23

24        6    The court observes that counsel’s requested rates are
     higher than what is usually permitted in the Sacramento division
25   of the Eastern District. See Ontiveros, 303 F.R.D. at 374
26   (deciding that $400 per hour and $175 per hour were appropriate
     for very experienced attorneys and associates respectively).
27   Nevertheless, the court finds that conducting a lodestar “cross
     check” is unnecessary because counsel will recover only 12% of
28   their estimated lodestar.
                                     16
